DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

 Response to Amendment
This Office Action is in response to an amendment filed on 5/13/2022. As directed by the amendment, claims 1-16 and 19 were canceled, claims 17 and 20 were amended, and claims 26-27 were added. Thus, claims 17-18 and 20-27 are pending for this application.
  
Specification 
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
 “First valve stem” in claim 1 line 27.
“Second valve stem” in claim 1 line 28
  
Claim Rejections - 35 USC § 112
 The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

  Claims 17-18 and 20-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 Claim 17 recites “cross-bar construction” in line 39, however there is a lack of written description for this phraseology in the originally filed disclosure, therefore claim 17 is rejected for reciting new matter.
The remaining claims are rejected due to dependence on a rejected base claim. 
  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claim 17-18 and 20-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, the phrases “a tapered sealing gasket formed circumscribing the shaft” in line 21 and “the distal end of the shaft comprises a sealing gasket formed circumscribing the shaft” in line 32 are unclear whether applicant is trying to claim two gaskets or a single gasket (only one gasket appears in disclosure). For the purpose of examination, examiner has interpreted to claim such that only one gasket is being claimed.
Regarding claim 17, the phrase “cross-bar construction” is unclear what is meant by this phrase, and no support is provided in the specification to clarify what is meant. “Cross-bar” is conventionally defined as “a transverse bar or stripe”, and it is unclear how the valve stems disclosed are of a “transverse bar construction”).
The remaining claims are rejected due to dependence on a rejected base claim. 

Claim Rejections - 35 USC § 103
  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Claim 17, 20 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Keldmann (US 2012/0165482, hereinafter Keldmann ‘482) in view of Gray (US 4,579,114), Keldmann (US 2008/0190423, hereinafter Keldmann ‘423), Faram (US 9,566,397) and Matsukawa (US 2012/0234420).
Regarding claim 17, Keldmann ‘482 discloses (Figures 6 and 16) a medicament delivery device (10) comprising 
a first tubular section (12, inserted in nose of user), 
a second tubular section (11, inserted in mouth of user), 
a bendable corrugated section (corrugated part 13, paragraph [0046]) including connecting the first tubular section to the second tubular section, 
a one way valve (valve 28 in Figure 16) in line with the second tubular section (valve is located in second tubular section 11), wherein the one way valve allows airflow from the second tubular section to the first tubular section and restricts airflow from the first tubular section to the second tubular section (see paragraph [0056] lines 4-12), and
a medicament (dose 14) contained within the medicament delivery device (10).
Keldmann ‘482 does not disclose that the one way valve is coupled to an exterior of the second tubular section and has a widened body, wherein the widened body has a greater cross-section diameter than the second tubular section.
However, Gray teaches (Fig. 1-5) a respiratory device having a second tubular section (comprising tubes 13 and 22), wherein the second tubular section has a one way valve (valve 16, Col. 3 lines 26-27 state valve is one-way. The valve comprises a piston 26 that is biased against a tapered portion by a spring 28) coupled to an exterior of the second tubular section (see Fig. 2) and having a widened body, wherein the widened body has a greater cross-sectional diameter than the second tubular section (shown in Fig. 3-5, valve 16 has greater cross-sectional diameter compared to second tubular section 13,22). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one way valve of Keldmann ‘482 to have a widened body as taught by Gray for the purpose of improving control of air flow due to the inclusion of a biasing spring
Keldmann ‘482 discloses a pair of removable caps proximate a proximal end of each of the first and second tubular sections which are removable prior to use (paragraph [0040]), but does not disclose the cap having a medicament chamber holding a medicament and including a sealing member, wherein a proximal end of the first tubular section is located within the cap and abuts the sealing member. However, Keldmann ‘423 teaches (Fig. 1-2) medicament delivery device comprising a cap (2) having a medicament chamber (4) holding a medicament including a sealing member (film 11 that seals opening 7), wherein a proximal end of the first tubular section (left tube 1 shown in Fig. 2-4) is located within the removable cap and abuts the sealable opening. Furthermore, regarding the limitation that a proximal end of the first tubular section is located within the cap and abuts the sealable opening, because the modified Keldmann ‘482 reference discloses a one way valve associated with the second tubular section that allows air flow from the second to first tubular section and prevents air flow from the first to second tubular section, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the proximal end of the first tubular section of the modified Keldmann ‘482 reference within the cap and abut the sealing member (instead of the second tubular section) in order to prevent inhalation of the medicament (Keldmann ‘482 already discloses that the purpose of including a one-way valve in the second tubular section is to prevent inhalation of the medicament, see paragraph [0056] lines 4-12)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cap and medicament of Keldmann ‘482 such that the cap having a medicament chamber holding a medicament and including a sealing member, wherein a proximal end of the first tubular section is located within the cap and abuts the sealable opening, as taught by Keldmann ‘423, because pre-filling the medicament in a cap instead of prefilling the medicament in the tube allows for higher production speed and lower handling costs (paragraph [0067] lines 1-6 of Keldmann ‘423). Additionally, having the medicament in a chamber of the cap reduces mechanical agitation of the medicament, which reduces or eliminates adverse effects of the transport and handling of the device (paragraph [0038] lines 1-13 of Keldmann ‘423). 
The modified Keldmann ‘482 reference does not disclose wherein removal of a sealing medium for sealing the sealable opening causes the medicament to flow through the first tubular section in a first direction and into the corrugations of the bendable section, and wherein the medicament exits the first tubular section in a second opposite direction during use of the medicament delivery device. However, Faram teaches (Fig. 3) an inhalation device including a second tubular section (inlet port 28. While Fig. 3 does not show the inlet port, claim 3 of Faram, dependent on claim 1 of Faram claims a combination of Fig. 1 and Fig. 3 that includes the multi-component embodiment of Fig. 3 (claim 3) that includes both an inlet port (claim 1 line 24) and outlet port (claim 1 line 11), see claims 1 and 3 of Faram) and a first tubular section (outlet port 24) proximate a sealable opening (seal 46 of outlet cap 26 is pierced to release medicament into chamber 12, thereby forming a sealable opening), and a removable cap (outlet cap 26) containing a medicament within (medicament contained within blister 44,46), and the wherein removal of a sealing medium for sealing the sealable opening (via piercing blister 44,46) causes the medicament to flow through the first tubular section in a first direction (medicament leaves member 44,46 and enters second tubular sections 24), and wherein the medicament exits the first tubular section in a second opposite direction during use of the medicament delivery device  (user removes cap 26 and attaches a mouthpiece, not shown, and user inhales through mouthpiece, in addition to the flow caused by gas source attached to inlet port 28, which causes medicament to exit in opposite direction, see Col. 7 lines 47-50). Regarding the limitations “causes the medicament to flow through the first tubular section and into the corrugations of the bendable section”, the combination of Keldmann ‘482, Keldmann ‘423 and Faram provides the medicament to flow through the first tubular section and into the corrugations of the bendable section (via bendable section disclosed by Keldmann ‘482).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the operation of the medicament delivery device of the modified Keldmann ‘482 reference to include wherein removal of a sealing medium for sealing the sealable opening causes the medicament to flow through the first tubular section in a first direction and into the corrugations of the bendable section, and wherein the medicament exits the first tubular section in a second opposite direction during use of the medicament delivery device, as taught and suggested by Faram, for the purpose of reducing risk of improper dosing events (because user inhales from the second tubular section, which also engages the medicament cap, the cap must be removed prior to use. Furthermore, because the direction of inhalation flow is opposite to that of the flow of the medicament depositing within the tubular sections, one of ordinary skill in the art would recognize that the likelihood of more medicament from the medicament compartment reaching the patient is increased due to the medicament being released into the medicament delivery device closer to the user, therefore having less area to travel when being inhaled).
Modified Keldmann ‘482 discloses a one way valve comprising an air inlet section (top of valve 16 of Gray connected to hose 13) having a tapered valve seal (tapered portion of valve 16 that piston portion 26 is pressed into when no air from inlet), an air inlet (region above tapered portion that air enters to push down piston 26 when large enough pressure), and a first mating portion (portion of valve 16 that locks with mating portion 31, see Annotated Figure 4 of Gray below); wherein the air inlet section is inserted over a first section of the second tubular section (see connection between top of valve 16 and hose 13 in Gray), an air outlet section (base 31) having an abutment surface (projections 29 of base 31 abut spring 28, see Col. 3 lines 18-21), an air outlet (portion of curved tube 22 connected to base 31 that air passes through when piston 26 is depressed, see Annotated Figure 4 of Gray), and a second mating portion (side of base 31), wherein the air outlet is inserted over a second section of the second tubular section (see connection between bottom of valve 16 and hose 22 in Gray Fig. 4) wherein the first mating portion is joined to the second mating portion (side of base 31 has protrusion that join with portion of valve 16); a sealing gasket (cylindrical portion of piston 16 that presses against tapered valve seal when spring fully expanded, see Annotated Figure 4 of Gray below), a spring (29), wherein a proximal end of the spring abuts the abutment surface (Col. 3 lines 18-21) and a distal end of the spring exerts a biasing force against the sealing gasket, causing the sealing gasket to form an airtight connection with the tapered valve seal to restrict airflow from the air outlet section to the air inlet section (see Col. 3 lines 14-22 of Gray).

    PNG
    media_image1.png
    729
    424
    media_image1.png
    Greyscale

Modified Keldmann ‘482 does not disclose a shaft, the shaft having a first valve stem, a tapered sealing gasket formed circumscribing the shaft, and a second valve stem, wherein the first valve stem is coupled to a first side of the tapered sealing gasket, wherein the second valve stem is coupled to a second side of the tapered sealing gasket, wherein the shaft has a proximal end and a distal end, and wherein the proximal end of the shaft comprises a sealing gasket formed circumscribing the shaft; and a spring surrounding the distal end of the shaft, wherein a proximal end of the spring abuts the abutment surface and a distal end of the spring exerts a biasing force against the sealing gasket, causing the sealing gasket to form an airtight connection with the tapered valve seal to restrict airflow from the air outlet section to the air inlet section, wherein the first valve stem has a cross-bar construction and wherein the second valve stem has the cross-bar construction.
However, Matsukawa teaches (Fig. 3-4) a system comprising a one-way valve comprising a shaft (shaft 26), the shaft having a first valve stem (stem of shaft 26 received in bearing orifice 27), a tapered sealing gasket (comprising projecting portion 30 and lid portion 29) formed circumscribing the shaft (see Fig. 3), and a second valve stem (stem of shaft 26 received in shaft bearing 28), wherein the first valve stem is coupled to a first side of the tapered sealing gasket wherein the second valve stem is coupled to a second side of the tapered sealing gasket (see Fig. 3), wherein the shaft has a proximal end and a distal end (proximal end is end having second stem and distal end is end having first stem, see Fig. 3), and wherein the proximal end of the shaft comprises a sealing gasket formed circumscribing the shaft (gasket comprising projecting portion 30 and lid portion 29); and a spring (spring 25) surrounding the distal end of the shaft (surrounds first valve stem 26), wherein a proximal end of the spring abuts the abutment surface (surface of bearing 27 shown in Fig. 3) and a distal end of the spring exerts a biasing force against the sealing gasket (see Fig. 3), causing the sealing gasket to form an airtight connection with the tapered valve seal to restrict airflow from the air outlet section to the air inlet section (paragraph [0089] and Figs. 3-4), wherein the first valve stem has a cross-bar construction and wherein the second valve stem has the cross-bar construction (valve stems are positioned transverse to portion 29, see Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one-way valve of modified Keldmann ‘482 to include a shaft, the shaft having a first valve stem, a tapered sealing gasket formed circumscribing the shaft, and a second valve stem, wherein the first valve stem is coupled to a first side of the tapered sealing gasket, wherein the second valve stem is coupled to a second side of the tapered sealing gasket, wherein the shaft has a proximal end and a distal end, and wherein the proximal end of the shaft comprises a sealing gasket formed circumscribing the shaft; and a spring surrounding the distal end of the shaft, wherein a proximal end of the spring abuts the abutment surface and a distal end of the spring exerts a biasing force against the sealing gasket, causing the sealing gasket to form an airtight connection with the tapered valve seal to restrict airflow from the air outlet section to the air inlet section, wherein the first valve stem has a cross-bar construction and wherein the second valve stem has the cross-bar construction., as taught by Matsukawa, for the purpose of prevent reverse flow of fluid, as well as to allow movement of the valve to be guided in an axial direction without bending due to the shaft. Furthermore, substituting one type of one-way valve (e.g. in-line check valve of Gray that does not have a shaft) for another type of one-way valve (e.g. in-line check valve of Matsukawa that has a shaft) would yield the predictable result of preventing backflow, and would therefore be an obvious substitution at the time of the invention.

 

 Regarding claim 20, modified Keldmann ‘482 discloses that when the air inlet receives an airflow force greater than the biasing force of the spring, the spring is compressed and the airtight connection is removed, allowing airflow from the air inlet to the air outlet (Gray discloses that sealing gasket 16 biased upward by spring 38, and when air pressure in direction of flow is great enough, disk 16 is pressed downward and spring 38 is further compressed. See Gray Col. 3 lines 14-31).
Regarding claim 26, modified Keldmann ‘482 discloses the first valve stem is longer than the second valve stem (see Fig. 3).

 Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Keldmann (US 2012/0165482, hereinafter Keldmann ‘482) in view of Gray (US 4,579,114), Keldmann (US 2008/0190423, hereinafter Keldmann ‘423), Faram (US 9,566,397) and Matsukawa (US 2012/0234420), and further in view of Moller (US 2011/0066136).
Regarding claim 18, Keldmann ‘482 discloses a one way valve, but does not disclose a second one way valve in series with the one way valve along the interior of the second tubular section. However, Moller teaches (Figure 1) two one-way valves (312 and 314) in series along the interior of a tubular member (paragraph [0044] lines 1-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Keldmann ‘482 to include a second one way valve in series with the one way valve along the interior of the second tubular member as taught by Moller for the purpose of creating a control chamber between the two valves to contain medicine that unintentionally moved upward (e.g. from tilting the device), thereby improving control of the device (paragraph [0044] lines 1-14 of Moller).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Keldmann (US 2012/0165482, hereinafter Keldmann ‘482) in view of Gray (US 4,579,114), Keldmann (US 2008/0190423, hereinafter Keldmann ‘423), Faram (US 9,566,397), and Matsukawa (US 2012/0234420), and further in view of Gengar (US 9,078,989). 
Regarding claim 21, the Keldmann ‘482 reference discloses a nasal fitting located on the second tubular section (end of second tubular section 12 that is to be inserted into nostril when used, see paragraph [0041] lines 1-8 of Keldmann ‘482 ), but does not disclose that the nasal fitting forms an airtight seal with the naris of the user when the nasal fitting is inserted into the naris and that the nasal fitting comprises a plurality of pliable rings of increasing diameter.
However, Gengar teaches (Figures 1-5) a nasal delivery device with a nasal fitting (nosepiece 23, having sealing lips 25, 26) on a tubular section (19), wherein the nasal fitting forms an airtight seal with the naris of the user when the nasal fitting is inserted into the naris (Col. 2 lines 34-37), wherein the a nasal fitting (23 in Gengar Figure 1) comprising a plurality of multi-tiered pliable rings (sealing lips 25 and 26) of increasing diameter (see Figure 1) (Col. 3 lines 50-57). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nasal fitting of Keldmann ‘482 to form an airtight seal with the naris of the user when the nasal fitting is inserted into the naris and that the nasal fitting comprises a plurality of multi-tiered pliable rings as taught by Gengar for the purpose of preventing the device from slipping out of the patient’s nose (Col. 3 lines 46-57 of Gengar).
 
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Keldmann (US 2012/0165482, hereinafter Keldmann ‘482) in view of Gray (US 4,579,114), Keldmann (US 2008/0190423, hereinafter Keldmann ‘423), Faram (US 9,566,397), Matsukawa (US 2012/0234420) and Gengar (US 9,078,989) and further in view of Walters (US 4,180,069).
Regarding claim 22, modified Keldmann ‘482 discloses a nasal with rings, but does not disclose wherein the nasal fitting is without separations between the rings. However, Walter teaches (Fig. 4) a fitting including rings (24a-24d) without separations between the rings.	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of rings of modified Keldmann such that there is no separation between the rings, as taught by Walters, for the purpose of reducing amount of material required to make the fitting (since removing space between rings means there is less surface area to produce). Furthermore, applicant admits (page 3 lines 25-30 of originally filed specification) “it should be apparent to one of ordinary skill in the art that nasal fitting 110 may be any shape (e.g., conical or without separations between rings 122) as long as it forms a seal with nares 118”, therefore absent evidence of criticality, changing the shape of nasal fitting such that the rings have no separation between them would be obvious to one of ordinary skill in the art as a matter of choice or preference. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

  Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Keldmann (US 2012/0165482, hereinafter Keldmann ‘482) in view of Gray (US 4,579,114), Keldmann (US 2008/0190423, hereinafter Keldmann ‘423) Faram (US 9,566,397), Matsukawa (US 2012/0234420), Gengar (US 9,078,989) and Walters (US 4,180,069), and further in view of Chintakis (US 2016/0271352).
Regarding claim 23, the modified Keldmann ‘482 reference discloses a tip located at a proximal end of the second tubular section (the end of a tube is inherently a tip, therefore the tip is the end of the second tube of Keldmann ‘482 inserted into a user’s nostril), wherein the nasal fitting (23 in Gengar Figure 1) is located along the second tubular section (the combination provides that the nasal fitting would be on the second tubular section since that would be the section that goes into the nose), and discloses that the tip extends beyond the nasal fitting such that the tip is located completely within a nasal cavity of the user when the nasal fitting is inserted into the naris of the user (the nasal fitting 23 in Figure 1 of Gengar is positioned below the tip of tube 18, therefore the tip of the tube extends beyond the nasal fitting and would therefore be located completely within a nasal cavity of the user when the fitting is inserted into the naris). Keldmann ‘482 does not disclose that the tip is cone-shaped. However, Chintakis teaches (Figures 1-3) a nasal tube insert having a cone-shaped tip (end of tube is tapered) (paragraph [0025] lines 1-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tip of Keldmann ‘482 such that the tip is cone-shaped as taught by Chintakis for the purpose of allowing for easier insertion of the tube in the nasal passage and improving comfort of the user when the tube is positioned within the nasal passage (Chintakis paragraph [0026] lines 6-11).
Regarding claims 24-25, Chintakis discloses a cone-shaped tip but discloses that the proximal end of the tubular section are angled inward at a range of 40-50 degrees to form the cone-shaped tip (paragraph [0025] lines 10-12), but does not teach a range of 30-40 degrees, or at for instance 38 degrees, as claimed by the applicant. However, the range of 40-50 degrees disclosed in Chintakis is close to the range of 30-40 degrees, for instance 38 degrees, as claimed by the applicant and one would expect similar results for both ranges, therefore a prima facie case exists (“a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783; see MPEP 2144.05).
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inward angle of the proximal end of the tubular section to be angled inward at a range of 30-40 degrees or at for instance 38 degrees for the purpose of allowing for easier insertion of the tube in the nasal passage and reducing the likelihood of irritating the nasal passage of the user (paragraph [0026] lines 6-12 Chintakis), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See In re Aller 105 USPQ 233.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Keldmann (US 2012/0165482, hereinafter Keldmann ‘482) in view of Gray (US 4,579,114), Keldmann (US 2008/0190423, hereinafter Keldmann ‘423), Faram (US 9,566,397) and Matsukawa (US 2012/0234420), and further in view of Busick (US 5,927,557).
Regarding claim 27, modified Keldmann ‘482 discloses the shaft has a cross-bar construction (see Fig. 3), but does not disclose the cross-bar construction is an X-shape.
However, Busick teaches (Fig. 3) a one-way valve (48) comprising a valve stem (58) comprising a cross-bar construction of an X-shape (see X-shape in Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cross-bar construction of modified Kedlmann ‘482 to include an X-shape as taught by Busick for the purpose of providing multiple guided flow paths. Additionally, substituting one type of cross-bar construction (e.g. construction of cross-bar of valve of Matsukawa) for another type of cross-bar construction (e.g. cross-bar of valve of Busick having X-shape) would yield the predictable result of providing a flow path and preventing backflow, and would therefore be an obvious substitution at the time of the invention.
 
 Response to Arguments
 Applicant’s arguments with respect to claim(s) 5/13/2022 have been considered but are moot because the new ground of rejection relies on one or more references not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
On page 7 paragraphs 2 of Remarks, Applicant argues that Keldmann teaches away from incorporating the valve of Grey because Keldmann discloses in paragraph [0018] that “Preferably, the device according to the invention does not comprise parts which are separate from the tubular body because such separate parts would not only increase the manufacturing costs of the device according to the invention, but would also involve a risk to the user”. Applicant argues that this constitutes teaching away because it criticizes, discredits, or discourages the combination of elements proposed by the examiner.
The examiner respectfully disagrees.
Specifically, the examiner points to the beginning of paragraph [0018] of Keldmann which recites that the device “preferably” does not comprise parts which are separate from the tubular body. The term “preferably” indicates that what follows does not teach away from the combination of Keldmann and Grey because the condition is “preferably” (e.g. the device does not have to meet this condition, only “preferably”). This is equivalent to statements such as “in one embodiment”, where what follows is not the sole interpretation of the disclosed invention.
Applicant further argued (page 7 paragraph 1 of Remarks) that one of ordinary skill would not combine the Grey and Keldmann references because Gray is directed to mouth to mouth resuscitation and therefore the one way valve or Gray is too large to incorporate into the tubular body of Keldmann and requires orders of magnitude more force to open and would make the device of Keldmann unusable.
The examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that Gray is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Gray is reasonably pertinent to the problem with which applicant is concerned, that being provided a valve that prevents improper flow of air (air flows only in one direction).
In response to applicant's argument that Gray is too large to incorporate into the tubular body of Keldmann and requires orders of magnitude more force to open and would make the device of Keldmann unusable, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant’s arguments regarding allowability of the dependent claims have been considered but are moot due to rejection of all independent claims. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785       

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785